NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

NOAM ANDREWS, as Trustee of the  )
4478 Realty Revocable Trust,     )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D14-4960
                                 )
SHIPP'S LANDING CONDOMINIUM      )
ASSOCIATION, INC.,               )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 22, 2016.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Raymond L. Bass, Jr. of Bass Law
Office, Naples, for Appellant.

Kathryn L. Ender and Lissette Gonzalez
of Cole Scott & Kissane, P.A., Miami, for
Appellee.


PER CURIAM.

              Noam Andrews, as Trustee of the 4478 Realty Revocable Trust,

challenges the final judgment awarding attorney's fees and costs to Shipp's Landing as

the prevailing party in a declaratory judgment action. This court in Andrews v. Shipp's

Landing Condominium Ass'n, Inc., 40 Fla. L. Weekly D1358 (Fla. 2d DCA Jun. 10,

2015), reversed the final summary judgment in the declaratory judgment action and
remanded for further proceedings. Because Shipp's Landing is no longer the prevailing

party in the underlying action, we reverse the final judgment awarding attorney's fees

and costs. See 326-330 St. Armands Circle, LLC v. GEE22, LLC, 160 So. 3d 566, 566

(Fla. 2d DCA 2015).

             Reversed.


NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.




                                          -2-